Detailed Action
This action is in response to RCE filed on 11/11/2021. 
This application was filed on 08/03/2020 which is a continuation of 15592991, filed 05/11/2017, now U.S. Patent #10762289, which is a continuation of 14997138, filed 01/15/2016, now U.S. Patent #9665555, which is a continuation of 12576254, filed 10/09/2009, now U.S. Patent #9275031. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated, Applicant amended claims 1, 7, and 14. Applicant argued against various rejections previously set forth in the Office Action mailed on 10/07/2021.

.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 7, and 14 are allowable in light of the prior art made of record.
Accordingly, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination disclose or render obvious the combination of limitation as recited by claims 1, 7, and 14. 
Additional reasons for allowance can be found in applicant’s response dated 11/11/2021, pages 9-11. 
Accordingly, claims 1-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.